Citation Nr: 0740609	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  02-13 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran's son, A. E., may be recognized as the 
veteran's child for Department of Veterans Affairs (VA) 
purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active service from April 1987 to August 1996 
and for a period of approximately nine months prior thereto.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the VA 
Regional Office (RO) in Montgomery, Alabama, which determined 
that the veteran's son, A.E., may not be recognized as the 
veteran's "child" for VA purposes beyond his 18th birthday.  
The veteran's claim concerns his entitlement to additional 
compensation because, although his son, A.E., was in home 
schooling after reaching the age of 18, his home schooling 
should be considered "suitable education."  

A review of the veteran's substantive appeal, received in 
August 2002, shows that he requested a hearing before a 
Veterans Law Judge at the Central Office (CO).  In November 
2003, the CO sent the veteran notice that a hearing was 
scheduled in February 2004.  In December 2003, the veteran 
requested that the hearing be rescheduled.  He was informed 
by a letter in January 2004 that the hearing was rescheduled 
for June 2004.  The veteran failed to appear for this 
scheduled hearing, and there is no record that a request for 
another hearing was ever made.  Without good cause being 
shown for the failure to appear, no further hearing can be 
scheduled.  38 C.F.R. § 20.702(d) (2007).  

The veteran appealed a July 2004 Board decision denying his 
claim to the United States Court of Appeals for Veterans 
Claims (Court).  A May 2005 Order of the Court granted a 
Joint Motion vacating and remanding the Board's July 2004 
decision for further action.  Copies of the Joint Motion and 
the Court Order have been included in the claims file.  

In August 2005, the Board remanded this case for further 
action.  Specifically, the RO was directed to provide the 
veteran proper notification as to the issue on appeal in 
accordance with Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In addition, the RO was directed to determine 
whether the home school program that the veteran's child, 
A.E., was enrolled in after his 18th birthday was an approved 
educational institution, within the meaning of 38 U.S.C.A. § 
104.  The RO was then directed again to consider the 
veteran's claim.  As discussed below, the Board finds that 
further development is required prior to final appellate 
consideration of the veteran's claim.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

As discussed in the Board's August 2005 remand, the Board's 
July 2004 decision relied upon VAOPGCPREC 3-98 (March 19, 
1998), and 38 C.F.R. § 3.57(a)(1)(iii) (2004).  The 
referenced General Counsel opinion and regulation included 
language indicating that home school programs were not 
approved educational institutions within the meaning of 38 
U.S.C.A. § 104 (West 2002).  The Joint Motion noted that the 
referenced General Counsel opinion and the portion of the 
regulation at 38 C.F.R. § 3.57(a)(1)(iii), indicating that 
home school programs were not approved educational 
institutions, were invalidated by the Court in Theiss v. 
Principi, 18 Vet. App. 204, 212, 214 (2004).  

Subsequently, effective March 16, 2007, VA revised 38 C.F.R. 
§ 3.57(a)(1)(iii) to include home school programs in the 
definition of "educational institution," provided that the 
home schools operate in compliance with the compulsory 
attendance laws of the State in which they are located, 
whether treated as private schools or home schools under 
State law.  

The record shows that the veteran resides in the state of 
Alabama and that his son, A.E., received home schooling under 
the auspices of A Beka Academy.  The record also contains a 
letter from the assistant principal of A Beka Academy, dated 
in August 2007, stating that the Academy's DVD Program 1 is 
accredited by the Florida Association of Christian Colleges 
and Schools, by the Commission on International and Trans-
Regional Accreditation, and by the Southern Association of 
Colleges and Schools Council on Accreditation and School 
Improvement.  That letter, in addition to material compiled 
by the Home School Foundation and the Home School Legal 
Defense Association, was received after the RO's last 
consideration of the veteran's claim, the supplemental 
statement of the case issued in July 2007.  Although the 
Board obtained a statement from the veteran in November 2007 
indicating his waiver of initial consideration of that 
evidence by the agency of original jurisdiction (AOJ), the 
case must nevertheless be remanded, as discussed below.  

Alabama law does not specifically refer to "home 
schooling."  The law does state that "[e]very child between 
the ages of seven and 16 years shall be required to attend a 
public school, private school, church school, or be 
instructed by a competent private tutor for the entire length 
of the school term in every scholastic year, except that 
every child attending a church school as defined in 
Section 16-28-1 is exempt from the requirements of this 
section, provided such child complies with enrollment and 
reporting procedure specified in Section 16-28-7."  Alabama 
Code 1975, § 16-28-3.  

The veteran contends that A Beka Academy is a "church 
school."  Section 16-28-1 of the Alabama Code defines church 
schools as including "only such schools as offer instruction 
in grades K-12, or any combination thereof including the 
kindergarten, elementary, or secondary level and are operated 
as a ministry of a local church, group of churches, 
denomination, and/or association of churches on a nonprofit 
basis which do not receive any state or federal funding."  

Alabama law also provides that "[t]he enrollment and 
attendance of a child in a church school shall be filed with 
the local public school superintendent by the parent, 
guardian or other person in charge or control of the child on 
a form provided by the superintendent or his agent which 
shall be countersigned by the administrator of the church 
school and returned to the public school superintendent by 
the parent."  Alabama Code § 16-28-7.  

The record contains some evidence in this regard.  For 
example, the veteran submitted only the first page of an 
August 2001 letter from A Beka Academy which documents A.E.'s 
enrollment in the Academy's homeschooling program, effective 
in September 2001; A.E.'s grades during the program; and his 
high school diploma from the Academy, dated in July 2002.  
Also, an August 2007 letter from A Beka Academy concerning 
another of the veteran's sons' enrollment provides 
information regarding the accreditation of the Academy's 
homeschooling program.  

Nevertheless, the record does not show that the veteran has 
been properly notified as to what information regarding his 
son's home schooling program is required to substantiate his 
claim, i.e., evidence documenting compliance with all 
requirements of Alabama law.  See Mayfield v. Nicholson 
(Mayfield IV), 499 F.3d 1317 (Fed. Cir. Sept. 17, 2007).  

In this regard, the record does not contain documentation 
that all of the requirements of Alabama law were met, 
specifically, whether A Beka Academy qualifies as a "church 
school" (see Alabama Code 1975, § 16-28-1) and whether 
evidence of A.E.'s enrollment and attendance in A Beka 
Academy was properly filed with the local public school 
superintendent (see Alabama Code 1975, § 16-28-7).  

Therefore, the Board finds that the veteran must be provided 
with proper notice concerning the information that is 
necessary to substantiate his claim.  38 U.S.C.A. §§ 5103(a), 
5103A(b) (West 2002 and Supp. 2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran notification with 
respect to the issue of whether his son, 
A.E., may be recognized as his child for 
VA purposes in accordance with Mayfield, 
specifically with reference to the 
requirements of Alabama law for church 
schools.  

2.  After providing the veteran an 
opportunity to submit additional 
evidence, consider all of the evidence of 
record and determine whether the home 
school program that the veteran's child, 
A.E., was enrolled in after his 
18th birthday was an approved educational 
institution, including as a church 
school, within the meaning of 38 U.S.C.A. 
§ 104 (West 2002) and 38 C.F.R. § 3.57 
(2007), and considering Alabama law.  

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



